El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
La Corte de Distrito de Mayagüez declaró incapacitada a doña María del Carmen Nadal y nombró como tutor suyo a don Francisco del Moral. Como consecuencia de cierta resolución judicial quedó sin efecto el nombramiento de ese *726tutor y en su lugar fué nombrada para tal cargo doña Ma-ría del Carmen del Moral. Después de haber cesado el primer tutor nombrado presentó el abogado don José Sabater en el expediente de incapacidad y nombramiento de tutor de doña María del Carmen Nadal una moción para que la corte le fijase el montante de la cantidad que debe serle pa-gada por sus servicios como abogado de la incapacitada y del tutor don Francisco del Moral. La corte oyó a las par-tes acerca de esa moción y después fijó determinada canti-dad como honorarios de dicho abogado. Contra esa resolu-ción interpuso la actual tutora el presente recurso de ape-lación.
 El artículo 1473 del Código Civil, edición de 1930, según el cual en cuanto a los servicios profesionales, se estará, para la remuneración de los mismos, a lo convenido entre las partes y que cuando no hubiere convenio y surgieren diferencias, la parte con derecho a la remuneración podrá reclamar y obtener en juicio, ante cualquier corte de jurisdicción competente, el importe razonable de dichos servicios, se refiere a contratos expresos o tácitos entre personas capaces de contratar y no tiene aplicación a casos como el presente en que el abogado ha prestado sus servicios a la incapacitada por indicación de su tutor. En el caso de Cole v. Superior Court, 83 Cal. 86, se suscitó una cuestión similar a la presente y con un precepto substantivo que decía que el montante y modo de compensación de los abogados se deja al convenio expreso o tácito de las partes, y en el que se alegó que la compensación por los servicios de un abogado a una persona incapacitada y a sus hijos menores de edad debía ser objeto de un pleito ante el jurado y no ser fijada por la corte en el procedimiento en que fueron prestados los servicios, se declaró que el precepto substantivo, similar a nuestro artículo 1473, se refiere a contratos expresos o tácitos entre personas capaces y se aprobó la fijación de honorarios hecha por la corte. En el caso de Correa v. *727Corte, 40 D.P.R. 421, un abogado presentó moción en - un procedimiento de tutela para que la corte fijase sus honora-rios por los servicios que había prestado. Hubo oposición a esa petición alegándose que la reclamación debía ser he-cha en una acción civil distinta, pero la corte fijó los honora-rios y su resolución fué sostenida por este tribunal.

En vista de lo expuesto procede desestimar la apelación por frívola, como solicita el apelado.